Citation Nr: 1330247	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  12-34 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from August 1964 to August 1968.  
The matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Wichita, Kansas, that, in part, continued a noncompensable initial rating for service-connected bilateral hearing loss.  The Veteran filed a notice of disagreement in February 2012 and was provided with a Statement of the Case (SOC) in October 2012.  The Veteran perfected his appeal in December 2012 with a VA Form 9.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA treatment records dated December 2011 to April 2012.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his is entitled to a higher rating for his bilateral hearing loss.

The Veteran stated in his June 2011 notice of disagreement that following his original Compensation and Pension examination in February 2011, he had a follow-up audiological examination at Northeast Kansas Facial Plastic and ENT in March 2011 and another VA audiological test in April 2011.  Both examinations are of record, however, the Board finds that neither of the examinations are adequate for rating purposes.  The March 2011 private audiological examiner appears to have recorded air results for the right ear and air masked results for the left ear, without any explanation.  The April 2011 VA audiological treatment record failed to provide a puretone threshold result at 3000 Hz for the left ear.  Therefore, the Board is unable to determine the average pure tone threshold in the left ear.  As the Veteran has asserted that his bilateral hearing loss has worsened since his last VA audiological examination and both audiological tests conducted since his last VA examination are inadequate for rating purposes, the Veteran should be afforded a new VA audiological examination in order to determine the current severity of his bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names, addresses, and dates of treatment of all outstanding medical care providers, both VA and private, who have treated him for his bilateral hearing loss.  Secure any necessary authorizations.  If any requested records cannot be obtained, the Veteran and his representative should be notified of such.

2. After all outstanding records have been associated with the claims file, the Veteran should be afforded a VA audiological examination in order to determine the current nature and severity of his bilateral hearing loss.  The examiner should review the claims file.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss.  The examiner should also describe the impact that the Veteran's bilateral hearing loss has on his employability.  Any opinion expressed should be accompanied by supporting rationale. 

3. After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


